            Case 2:20-cv-01914-AB Document 101 Filed 09/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    TIMOTHY BROWN, et al.,                          :
              Petitioners,                          :          CIVIL ACTION
                                                    :          No. 20-1914
             v.                                     :
    SEAN MARLER,                                    :
             Respondent.                            :


                                               ORDER

        AND NOW, this 15th day of September, 2020, it is ORDERED that:

        •    The Court DENIES Respondent’s Motion to Dismiss the Petition and Class Action

             Complaint on the issue of jurisdiction (ECF No. 12) 1.

        •    Petitioners are entitled to discovery limited to an on-site inspection by an expert.




1
  The Third Circuit’s recent precedential opinion in Hope v. Warden of York County, -- F.3d --,
2020 WL 5001785, at *21 (3d Cir. Aug. 25, 2020) plainly provides that this Court has
jurisdiction to hear Petitioners’ §2241 petition for release. In Hope, the Third Circuit explained
that §2241 is a proper avenue to challenge unconstitutional conditions of confinement and seek
release. Id. In doing so, the Hope court maintained that habeas is an extraordinary remedy. Id.
The Hope court followed by declaring that the COVID-19 pandemic satisfied the “extraordinary
circumstances” necessary to seek release on the basis of unconstitutional conditions of
confinement. Id. The Government relies on Reese v. Warden Philadelphia FDC, 904 F.3d 244
(3d. Cir. 2018) and Cardona v. Bledsoe, 681 F.3d 533 (3d Cir. 2012) to argue that §2241 is not a
proper avenue for pre-trial detainees and post-sentence prisoners to challenge unconstitutional
confinement conditions. Hope cannot, nor does it purport to, overrule Reese or Cardona. Indeed,
Hope clarifies that COVID-19 meets the “exceptional circumstances” that the Reese court
affirmed were necessary for a pre-trial detainee to seek release under habeas. Reese, 904 F.3d at
246 n.2 (citing Jones v. Perkins, 245 U.S. 390, 391 (1918)). And Cardona, notably written by
Chief Judge D. Brooks Smith who joined the opinion in Hope, held that a post-sentence prisoner
could not use §2241 to challenge confinement conditions where Petitioner sought a remedy short
of release. 681 F.3d at 537-38. Hope, on the other hand, makes clear that when the remedy is
release, and extraordinary circumstances like that of COVID-19 are present, habeas is
appropriate.
          Case 2:20-cv-01914-AB Document 101 Filed 09/15/20 Page 2 of 2




      •    Petitioners must submit the name and resume of the expert to Respondent on or

           before Friday, September 18, 2020 at 12:00 pm. The expert must test negative for

           COVID-19 before the on-site inspection.

      •    On Monday, September 21, 2020 at 12:00 pm the Court will hold a final conference

           with Petitioners and Respondent on this matter.



                                            _s/ANITA B. BRODY, J._______
                                            ANITA B. BRODY, J.
Copies VIA ECF on 09/15/2020
